SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of June, 2011 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). New discovery in ultra-deep waters of Campos Basin pre-salt Rio de Janeiro, June 28, 2011 – Petróleo Brasileiro S.A. – Petrobras informs that the joint venture formed by Petrobras, Repsol Sinopec and Statoil confirm the discovery of 2 levels of good quality oil in the exploration well 1-REPF-11A-RJS informally known as Gávea, which represents another discovery made in the pre-salt Campos Basin. The joint venture is currently incorporating the results from the well into the evaluations before deciding on how to further explore and appraise the area. The well, located at 190 kilometers off the coast of Rio de Janeiro, in a water depth of 2,708 meters reaching a final depth of 6,851 meters. Petrobras and the consortium informed the Brazilian authorities about the existence of signs of hydrocarbons in the Gávea exploratory well in March 2011 for the first level and in April 2011 for the second one. Repsol Sinopec is the operator of the consortium, with 35% stake, together with Statoil (35%) and Petrobras (30%). www.petrobras.com.br/ri For further information: PETRÓLEO BRASILEIRO S. A. – PETROBRAS Investor Relations: I E-mail: petroinvest@petrobras.com.br / acionistas@petrobras.com.br Av. República do Chile, 65 - 2202 - B - 20031-912 - Rio de Janeiro, RJ I Phone: 55 (21) 3224-1510 / 9-282-1540 This document may include provisions according to the meaning of Section 27A of the Securities Law, 1933, as amended (Securities Law), and Section 21E of the Securities Negotiation Law, 1934, as amended (Negotiation Law), which just reflect expectancies of Company’s officers. The words “foresees”, “believes”, “expects”, “intends”, “plans”, “projects”, “aims”, “shall”, among other similar words, aim at identifying such forecasts, which, of course, involve risks or uncertainties, either foreseen or not by the Company. Thus, the future results of Company’s operations may be different from current expectancies, and the reader must not base himself/herself exclusively on the information provided for herein. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:June 28, 2011 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
